Case: 09-40234 Document: 00511371350 Page: 1 Date Filed: 02/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 3, 2011
                                       No. 09-40234
                                                                            Lyle W. Cayce
                                                                                 Clerk
RICHARD OWEN TAYLOR,

                                                   Plaintiff-Appellant

v.

LESLIE WOODS; KEVIN E. MOORE; MICHAEL W. SIZEMORE; ETHAN A.
WESTFALL; DEVERY MOONEYHAM; NOAH WALKER; KENNETH R.
THOMPSON; DAVID O. HATT; MIKE L. LAMB; JAMES R. KARNESS, II.;
TODD FUNAI; JOHN D. GIDDENS; VAN I. TURNER; NORRIS E. KNOX;
JAMES Y. BROWN; BRADLEY W. HILL; LARRY R. KRALL, JR.; BENNIE
COLEMAN, JR.; THERESA DEFOOR; WILLIAM O. KNOUS; UNKNOWN
JOHN DOES; JOEL BARBOSA; JIMMY BOWMAN; LARRY MATTHEWS; JIM
PITTCOCK; STEVEN SWIFT; WARDEN RAYMOND THOMPSON,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:04-CV-380


Before DAVIS, WIENER, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Following a trial, a jury rejected the claims of Richard Owen Taylor, Texas
prisoner # 816002, that the defendants to his lawsuit had shown deliberate
indifference to his health and physical needs by causing him to be exposed to the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-40234 Document: 00511371350 Page: 2 Date Filed: 02/03/2011

                                   No. 09-40234

elements and extreme cold temperatures. Pertinent to this appeal, Taylor’s
claims included an allegation that prison officials deliberately delayed replacing
broken windows in the Coffield Unit where Taylor was housed during the winter
months. Taylor filed a postjudgment motion pursuant to F ED. R. C IV. P. 60(b)(3)
alleging that the defendants had obtained a verdict through fraud and
misconduct because, during discovery, they had asserted that there were no
glass invoices to be produced while, at trial, Amanda Lumpkins testified that
such invoices did exist. Taylor’s postjudgment motion was denied, and Taylor
filed a timely notice of appeal.
      On appeal, Taylor argues that the magistrate judge (MJ) who presided
over his case erroneously denied his Rule 60(b)(3) motion. The MJ assumed
without deciding that glass invoices existed and that they had been withheld,
but he concluded that Taylor was nevertheless not entitled to relief. Taylor
argues that the MJ misapplied the standard set forth by this court in Rozier v.
Ford Motor Co., 573 F.2d 1332, 1339 (5th Cir. 1978). Taylor is incorrect. The
MJ considered the same factors considered by this court in Rozier and made the
same inquiry as to whether the allegedly withheld evidence would have affected
Taylor’s approach or could have been the catalyst for an entirely different theory.
      Taylor also disagrees with the MJ’s determination that he had not been
prevented from fully and fairly presenting his case. Taylor contends that the
glass invoices in question would have undercut the defense witnesses’ testimony
that glass was purchased throughout the year and that it was replaced in an
ongoing schedule. The MJ noted that the invoices would only show when the
glass was purchased, but not when it was used to replace broken windows. If we
accept Taylor’s contentions as true, relief from judgment under Rule 60(b)(3)
might have been permissible or even warranted. However, the MJ’s denial of
relief was not so unwarranted as to constitute an abuse of discretion. See Seven
Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).
      AFFIRMED.

                                        2